UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2192


In re: SHARU BEY,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:18-hc-02109-FL)


Submitted: February 15, 2019                                      Decided: March 4, 2019


Before KING and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Sharu Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sharu Bey petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his 28 U.S.C. § 2241 (2012) petition. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket

reveals that the district court dismissed Bey’s § 2241 petition without prejudice on

November 30, 2018. Accordingly, because the district court has recently decided Bey’s

case, we deny the mandamus petition as moot. We grant leave to proceed in forma

pauperis and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    PETITION DENIED




                                           2